Citation Nr: 1104412	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than June 13, 2000 for 
the grant of service connection for type II diabetes mellitus 
associated with herbicide exposure, with bilateral lower 
extremity neuropathy and persistent foot ulcers, status post left 
great toe amputation.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to September 
1964, and from November 1964 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  On June 13, 2000, the Veteran submitted a formal claim 
seeking entitlement to service connection for diabetes mellitus.  

2.  In a rating decision dated May 2002, the RO granted service 
connection for diabetes mellitus associated with herbicide 
exposure and assigned a 40 percent disability rating, effective 
from June 13, 2000, the date of receipt of the Veteran's original 
claim.  The Veteran did not initiate an appeal as to the RO's 
decision and, thus, the May 2002 rating decision became final.  

3.  In a rating decision dated August 2002, the RO increased the 
Veteran's disability rating for service-connected diabetes 
mellitus to 100 percent, effective from June 13, 2000.  The 
Veteran did not initiate an appeal as to the RO's decision and, 
thus, the August 2002 rating decision became final.  

4.  In January 2008, the Veteran submitted an informal claim 
seeking entitlement to an effective date earlier than June 13, 
2000 for the grant of service connection for diabetes mellitus.  

5.  The Veteran has not alleged that the May 2002 rating decision 
contains clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1. The May 2002 rating decision that assigned the effective date 
of June 13, 2000, for the award of service connection for type II 
diabetes mellitus associated with herbicide exposure, with 
bilateral lower extremity neuropathy and persistent foot ulcers, 
status post left great toe amputation is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2010).

2. There is no remaining case or controversy over which the Board 
has jurisdiction, and the appeal is dismissed. 38 U.S.C.A. §§ 
7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an effective date earlier 
than June 13, 2000 for the grant of service connection for 
diabetes mellitus.  He has asserted that the effective date 
should be from the date he was first diagnosed with diabetes 
mellitus in July 1992.  

Generally, the effective date for an award of compensation based 
on an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  If service connection is granted 
based on a claim received within one year of separation from 
active duty, the effective date will be the day following 
separation.  Id.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an application 
is received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In determining the effective date of award, the Board is required 
to look to all communications in the file which may be construed 
as a formal or an informal claim and, then, to all other evidence 
in the record to determine the "earliest date of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 
(1992).

Appellate review of a rating decision is initiated by a notice of 
disagreement (NOD) and completed substantive appeal after a 
statement of the case (SOC) has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Failure to file an NOD within one 
year from the date of notice of the decision renders a rating 
decision final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

A final decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, relationship, 
service, dependency, line of duty, and other issues, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
once a rating decision becomes final, only a request for a 
revision premised on clear and unmistakable error can result in 
the assignment of earlier effective date.  The Court noted that 
any other result would vitiate the rule of finality.  In other 
words, the Court has found that there are no freestanding claims 
for an earlier effective date.

In this case, the Veteran separated from military service in 
October 1970.  His formal claim seeking entitlement to service 
connection for diabetes mellitus was received by VA on June 13, 
2000.  In a rating decision dated May 2002, service connection 
for type II diabetes mellitus associated with herbicide exposure 
was granted, effective from June 13, 2000, the date VA received 
the Veteran's original claim for benefits.  The Veteran did not 
initiate an appeal following the May 2002 rating decision by 
submitting a timely NOD and substantive appeal.  Therefore, the 
May 2002 rating decision became final, to include as to the 
effective date assigned therein.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In a subsequent rating decision dated August 2002, the RO 
increased the Veteran's disability rating for service-connected 
diabetes mellitus to 100 percent, effective June 13, 2000.  The 
Veteran did not initiate an appeal following the August 2002 
rating decision and, thus, that decision became final as to the 
effective date assigned therein.  See 38 U.S.C.A. § 7105 (West 
2002).

While the Veteran has argued that service connection for diabetes 
mellitus should be awarded from the day he was first diagnosed 
with the disability in July 1992, and he has submitted medical 
evidence in support of his assertion, the Board again notes that 
the May 2002 rating decision pertaining to the award of service 
connection for diabetes mellitus and the effective date of such 
award is final.  Therefore, any attempt to revise the findings of 
those decisions must be raised in a CUE motion.  See Rudd, supra.  
However, review of the record reveals that the Veteran has not 
raised a CUE claim identifying any error of fact or law made in 
the May 2002 rating decision.  Therefore, the Board finds the 
Veteran has not properly raised a CUE claim as to the May 2002 
rating decision and, thus, that decision cannot be revised, to 
include as related to the effective date assigned therein.  The 
Board notes that 38 C.F.R. § 3.816 does not provide for an 
independent basis for reviewing the effective date once the 
rating decision assigning that effective date has become final.

In sum, the May 2002 rating decision awarding the grant of 
service connection (as is the August 2002 rating action assigning 
a 100 percent evaluation) effective June 13, 2000 is final.  The 
claim in 2008 was freestanding. There is no allegation of CUE in 
the May 2002 (or the August 2002) rating decision. Thus, VA may 
not entertain the Veteran's freestanding claim for an earlier 
effective date.  Based on this finding and there being no CUE 
claim, the Board must dismiss the Veteran's appeal.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

In this case, VCAA notice or assistance is not required because, 
as discussed above, the law prohibits the bringing of a 
freestanding claim seeking an earlier effective date.  See 
VAOPGCPREC 5-2004 (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  


ORDER

The appeal as to entitlement to an effective date earlier than 
June 13, 2000, for the award of service connection for type II 
diabetes mellitus associated with herbicide exposure, with 
bilateral lower extremity neuropathy and persistent foot ulcers, 
status post left great toe amputation is dismissed.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


